                         SOUTHERN DISTRICT OF CALIFORNIA


          ALTERNATIVES TO PRISON SOLUTIONS                              ("APS")         PROGRAM
                                             AGREEMENT


          Name:     MARLET ALEJANDRA CORPUS


          Docket No:           19MJ1608


          Offense:        8    USC 1324


          Date of Plea:              April    24,       2019


          Period of Diversion:                    12 Months


                                           INTRODUCTION


          You   have     been    given      the    opportunity         to    participate         in    the
Southern District of California's Alternatives to Prison Solutions
(APS)      pretrial      diversion program.


          APS is a program in which certain defendants are offered the
opportunity to divert prosecution in exchange for participation in
a    court-supervised,           intensive         pretrial      supervision           program      aimed
at early intervention,                rehabilitation,            employment and education.


          Your participation is entirely voluntary.                           If you do not wish
to participate,           your criminal case will proceed by normal course,
and there will be no additional negative consequences.


                                       THE APS           BASICS


          The   APS period of diversion                 will    last at      least      one year and
up to two years.               Defendants         in APS will be supervised by an APS
U. S.      Pretrial    Services        Officer       ( PSO) .     As    part      of    the   program,
defendants agree to take part in drug,                           alcohol,     and mental health
testing and evaluations.                   Defendants also agree to participate in
any and all recommended drug,                     alcohol,       and mental health programs
and       to   actively       seek   and    maintain      employment         or    education.           In
addition,        defendants          must    comply       with    all    other         conditions       of
pretrial release and supervision.


          You   will   be     appointed a criminal defense                   attorney         (CDA)   who
is    a    member   of    the    APS   team,       and    who    will   be    permitted        to     have

                                                    1
access to your treatment provider and treatment records.


       An     Assistant        U. S.    Attorney            (AUSA)       will       also       be    assigned      to
the APS program.


        Both       the   defense        attorney            and    the    AUSA       will       work      with    the
PSO    to     provide       additional            support          and    encouragement                   for    your
success in the APS program.


        If    you    participate         in,       and       successfully                complete,         the    APS
program,      the criminal charge will be dismissed.


        If    you    choose       to    participate               in,    and        do    not       successfully
complete       the   APS    program,          your       case      will        be    set       for    sentencing
pursuant       to    your   APS        Program      plea      agreement,              and      the       court    may
appoint you a new attorney who is not involved in the APS program.


                                    LENGTH OF DIVERSION


       The APS       diversion          period     will last             at    least       one       year and up
to    a maximum of         two years.             As a condition of                  participation,               you
must    agree        that      during        the        period           of     diversion,               the     time
limitations          contained          in   the       Speedy           Trial       Act        and       the    Sixth
Amendment to the U. S.               Constitution will be tolled to allow you to
demonstrate your good conduct.                          18    U. S.C.         § 3161 (h)(2).


                                       COURT APPEARANCES


       You    will    be    required         to    regularly            appear       before          a Diversion
Magistrate          Judge      to      discuss         your       progress           and       evaluate          your
compliance.          Court       appearances           may    increase or                decrease over the
duration      of    pretrial        supervision,             based       upon       your       performance         in
the    program.          The     PSO,    CDA,      and       AUSA       will     be       present         at    court
appearances.          Progress reports from the PSO and treatment provider
will be provided to the court                       and attorneys.                   These          reports will
describe       both      successes           and       problems          experienced                on    pretrial
supervision,         either treatment-related,                          or otherwise.


 LIMITED USE OF STATEMENTS MADE DURING THE APS PROGRAM


       An     important        component          of    the       APS    program          is    your      complete
candor during your treatment,                      interactions with Pretrial Services,
and    court    appearances.                 To    encourage             your       candor,          the       United
States Attorney's              Office     for      the      Southern          District          of    California
(USAO) has      agreed as follows:


        (A)    Except       as      otherwise          provided          in    subparagraphs               (B)   and

                                                        2
(C)   below,        in any criminal prosecution that may be brought against
you    by      the        USAO,      the    USAO     will      not    offer        in     evidence      in     its
case-in-chief              any       statements       you      make    to    a     Diversion         Magistrate
Judge       during        your       APS    program    appearances            or     any      statements       you
make to treatment providers or to the PSO                                  (collectively APS program
statements) .


         (B)     Notwithstanding                the       USAO's          agreement           set     forth     in
subparagraph              (A)    above,      the USAO may use


                    (i)    information derived directly or indirectly from APS
                program              statements       for      the     purpose           of    obtaining       and
                pursuing leads to other evidence,                                 which evidence may be
                used for any purpose,                  including any criminal prosecution
                of you;             and


                    (ii)       APS    program       statements        and     all       evidence       obtained
                directly or indirectly from those APS program statements
                for the purpose of cross-examination should you testify,
                or        to    refute      or counter at            any    stage of          any    proceeding
                    (including             during     the       USAO's        case-in-chief             in     any
                criminal prosecution)                     any evidence,             argument,         statement
                or         representation            offered          by    or      on       your    behalf     in
                connection with that proceeding.


         (C)    Notwithstanding                 the       USAO's          agreement           set     forth     in
subparagraph              (A)    above,     the USAO reserves the right to use any APS
program        statements              in    any     prosecution             for     false          statements,
obstruction of              justice,         or perjury.


       The      USAO's           agreement      in   subsection             (A)    above       is   limited     to
the   USAO for the                  Southern   District         of    California             and cannot bind
any     other         federal,              state,     local,          or         foreign       prosecuting,
enforcement,                    administrative,                or      regulatory               authorities.
Moreover,       the USAO's agreement in subparagraph                                (A)   above is limited
to    APS    program            statements      and    does         not    apply        to    any   statements
made by you at any other time,                        whether oral,               written,      or recorded.


                      DIVERSION VIOLATIONS AND                              SANCTIONS


       You are required to comply with all conditions imposed by the
Diversion        Magistrate                Judges    and      the    Pretrial           Services       Officer.
Failure        to    do        so    will    result       in    the       imposition           of   sanctions.
Violations           and         sanctions         will       ordinarily           be     handled       on     the
regularly        scheduled             Di version      Magistrate            Judge's          calendar.        The
court,      however,            can schedule an appearance at any time.                               Sanctions
and    modifications                  regarding       treatment             may     be        handled     on    an


                                                          3
expedited basis with the consent of the parties and the Diversion
Magistrate Judge.


        If a Progress Report contains an allegation of noncompliance,
you may choose to agree that the allegation is true and waive the
traditional             protections          and       procedures               afforded         to     those       on
pretrial release when they are accused of violating a condition of
release.           If    you    do,    there          will       be       no   hearing      on     whether         the
allegation is            true and the Diversion Magistrate                                 Judge       may      impose
a   program        sanction,         including         termination               from      the    program.          As
noted above,         noncompliance can also be handled outside the presence
of the       Diversion Magistrate Judge if all parties agree.


        Alternatively,              you may wish to contest the alleged violation.
The only permissible contested hearing in the APS program,                                                  however,
is a claim of actual innocence of the alleged violation or act of
non-compliance.             If a contested hearing is requested,                                  your defense
attorney will assist you in contesting the allegation.                                                  After the
hearing,       the      Diversion          Magistrate            Judge         will   decide       whether         the
allegation of            non-compliance is true.


        If,    at    any   time       following         your          entry      into      the    APS       program,
you    are    alleged      to       have    committed            a    new      federal,      state         or    local
crime,       then    in    order       to    find      that, the               allegation        is    true,       the
Magistrate Judge need only find probable cause to believe that you
committed          the    crime.            For       any    other             type   of    violation,             the
Magistrate         Judge    will       find the         allegation              true if      there         is clear
and convincing evidence that you committed the violation.


        If    you    admit      a    violation         or    the          Diversion        Magistrate            Judge
finds    such       a    violation          or    act       of       non-compliance,              you       will    be
sanctioned.         The    range       of    possible            sanctions            is   broad       to       ensure
that    the     sanction         is    appropriate               for       the    violation            or    act    of
non-compliance.             Factors that will influence the type of sanction
employed       include:          the    seriousness                  of    the    violation           or     act    of
non-compliance,            the      number       of    violations,              and the      length         of time
you have       remained         compliant,            either         before      a first violation,                 or
between       violations.              In   addition,             an       important        factor          will    be
whether       you    voluntarily            disclose            the       violation.             Dishonesty         on
your part       will      result       in enhanced sanctions.                         Depending            on these
factors,      any of the sanctions listed below - including termination
from    APS    -    may    be    imposed.             As    a    general          rule,     when       there       are
repeat        violations,            more     serious            sanctions            will        be       applied.
Sanctions may            include,      but are not limited to:



                                                        4
     *
             Judicial reprimand in open court;


     *
             Order to       attend       and    observe pre-determined APS                     program
             proceedings;


     *
             Order to submit a written explanation for noncompliance
             behavior       and   how you       plan      to    correct       (for   example,      why
             you   failed        to   attend     treatment         or      tested     positive      or
             about the trigger that most often causes you to relapse
             and why,      or about what you will do differently to prevent
             this type or another violation in the future) ;


     *
             Order     to    engage        in        additional         hours        of    community
             service;


     *
             Curfew restrictions or home confinement (with conditions
             that may include GPS monitoring) ;


     *
             Increase       in    frequency          of   progress      hearings          before   the
             Diversion Magistrate               Judge;


     *
             Order    to    complete      a non-punitive              residential term at a
             community corrections center or treatment facility;


     *
             Order    to    attend        or    increase         attendance          at    Narcotics
             Anonymous,          Alcoholic       Anonymous,           or    other     out-patient
             treatment program;


     *
             Extension of the diversion period;                         and


     *
             Termination          from    APS    with      or    without       filing      a   formal
             violation.


     If appropriate,         sanctions may be ordered more than once during
the course of      APS.      When expedited action is                   appropriate and the
parties agree,     a sanction or adjustment in treatment can be imposed
through modification and without an appearance before Court.                                       The
PSO's report at the next Court appearance will inform the Diversion
Magistrate    Judge    whether        you properly          complied        with     the sanction
ordered at the       last    appearance.              Failure to           comply    with ordered
sanctions    may   result        in   added     sanctions        or   termination           from   the
APS program.


     The PSO need not wait until the scheduled court appearance to
address     problems       occurring           during      pretrial          release.           Minor

                                                 5
violations may be dealt with by the PSO or by a team including the
PSO,    defense counsel,              and the AUSA.               PSO will notify you,                 defense
counsel,        and       the    AUSA       about       all       violations.               The     Diversion
Magistrate          Judge       always      has    discretion              to     immediately       issue     an
arrest warrant if you are alleged to have committed a violation.


                                     TERMINATION             FROM APS


        Termination from APS may occur due to a failure or refusal to
participate          in    treatment          and/ or        other         programs      ordered       by    the
Diversion Magistrate Judge,                      by incurring repeated violations of or
non-compliance            with    any      other conditions                 of pretrial        release,       by
failing to make required court appearances,                                     or by committing a new
crime.        Decisions         regarding involuntary termination will                               be made
by the Diversion Magistrate Judge.


        If you wish to appeal your termination from the APS program
to the assigned district judge,                         you must do so within 14                    days of
the termination decision.


        You    also       may    voluntarily           discontinue              the    program.        If    you
choose to do so,            you       may be assigned a new,                      non-APS attorney and
will    be    ordered       to    appear      before         a    new      judge      for    sentencing       in
accordance with your plea and Diversion Agreement.                                           You also will
be transferred to traditional pretrial supervision.                                           Your new PSO
will    not    charge       you       with    any      violations           committed         and   resolved
during       your    participation            in    the      APS       program.         However,       if    you
terminate        your      participation               prior          to    the      resolution        of   the
violation,       the violation may be alleged by the new PSO and resolved
by   the     new    judge.            In    addition,            the    judge        presiding      over     any
pretrial supervision violation will be advised of all conduct that
has taken place            during          pretrial     supervision               including       successes,
failures,       and     sanctions          which    occurred            during        your participation
in APS.


        As    noted above,            if you      are   terminated              from   the    APS   program,
or voluntarily withdraw,                    you may be appointed new counsel and your
case    will    proceed         to    sentencing            on    the      plea    entered     pursuant      to
this    Agreement.              You    will      not    have       the      right      to    withdraw       your
plea.          Additionally,               you     will          return         to     regular      pretrial
supervision          status,          and    may       face       a     violation           hearing.         THE
COMMISSION OF A NEW CRIME SHALL RESULT IN TERMINATION FROM THE APS
PROGRAM.




                                                        6
        Def. Initials
             GRADUATION AND DISMISSAL OF CRIMINAL CHARGE


        Upon successful completion of the APS program,                                your criminal
charge will be dismissed.


                                           RECORDS CHECKS


        Whether         you    graduate      or     are      terminated        from   the    program,
Pretrial        Services         may       conduct       a    criminal         records     check     for
analytical purposes after the APS program ends,                                 not to exceed one
criminal      records check per year.


                                AGREEMENT TO PARTICIPATE


DEFENDANT:


I,    MARLET ALEJANDRA CORPUS,                       have read,           or someone has read to
me,    this     Agreement.             I   have     discussed         this     Agreement     with    my
attorney and I understand its terms.                          I have also discussed with my
attorney        the      APS    program       and    I       understand        that   program.         I
voluntarily agree to participate in the APS program subject to the
terms     and   conditions        set       forth    in      this   Agreement.         I   understand
that I can revoke my voluntary participation in the APS program at
any time and understand that by doing so,                             I agree that I shall not
be allowed        to     withdraw my         plea    and     that    my    case     will   proceed   to
sentencing        pursuant       to    this      Agreement          and   my   APS     Program     plea




APS PROGRAM DEFENSE ATTORNEY:


I,    the attorney representing the Defendant in connection with the
APS     program,         have    discussed          this      diversion         program     and    this
Agreement with the defendant.                      I believe the defendant understands
the    APS   program       and   the       terms    and      conditions        of   this   Agreement,
and that the defendant's decision to participate in the APS program
is knowingly            and voluntarily made-:}'
                                            ,/
                                                     /
DATE:




                                                     7
        Def. Initials
APS PROGRAM ASSISTANT UNITED STATES ATTORNEY:


I,   the      Assistant        United   States     Attorney        representing         the   United
States        Attorney's      Office    for the Southern           District     of   California,
in   the      APS        program,   agree    to   the   terms      and    conditions       of    this
Agreement on behalf of the USAO.


DATE:
            ----
             Lfl "---
                 --4-?+tll-'-+
                        ---+ 1q
                      �vovi111L Jl- {L4J
                              _




SIGNATURE




APS PROGRAM PRETRIAL SERVICES OFFICER:


I,   the      Pretrial        Services      Officer     assigned      to    the    APS    Program,
accept the          above-named      Defendant        into   the    APS    Program subject to
the terms a               co ditions of this Agreement.


                     2U        Ci
                     �
DATE:
        -    _ _ -++--

SIGNATURE




APS PROGRAM DIVERSION MAGISTRATE JUDGE:
I,   the APS Program            Diversion Magistrate            Judge,     accept       the   above­
named        Defendant       into   the   APS     Program    subject       to     the    terms   and
conditions of this              Agreement.




::::�'":(���



                                                  8
        Def. Initials
